DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument (Page 9-10) that Forrest teaches away from forming an insulation layer in overlapping/specific areas between the subunits, the examiner disagrees and finds the argument unpersuasive. Forrest discloses having SiNx (insulation layer) as illustrated in Fig 14a below. Although Forrest disclosure of more than one alternative as pointed out by applicant in Fig 2A, it does not constitute a teaching away from any of these alternatives because such disclosures does not discredit the solution claimed.

    PNG
    media_image1.png
    512
    625
    media_image1.png
    Greyscale


Fig 4C. Therefore the combination of Forrest, Singh and Lee teaches the claimed limitations.
	In response to applicants argument (Page 12-13) that the prior art of record does not teach the pattern, the examiner disagrees and finds the argument unpersuasive. Wu discloses the limitations as described in Column 2, lines 14-31 and Column 6, line 30-55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al (US Publication No. 2003/0213967) in view of Singh et al (US Publication no. 2014/0191243) and Lee et al (US Publication No. 2017/0104035).
Regarding claims 1 and 18, Forrest discloses a display device comprising: a substrate Fig 2A, 37 and Fig 14a, 97 a plurality of pixels disposed on the substrate to define a first overlapping area between the substrate and the subunits Fig 2A-2C, 12C-14C, at least one of the pixels having a light emitting stacked structure Fig 2A-2C, 12C-14C including a plurality of sub-units disposed one over another to define an overlapping area between adjacent sub units Fig 2A-2C, 12C-14C, each of the sub-units configured to emit different colored light (Paragraph 0038-0043), and an insulation layer Fig 14A, SiNx disposed on the overlapping area,

    PNG
    media_image1.png
    512
    625
    media_image1.png
    Greyscale


wherein: each sub-unit has a light emitting area that overlaps one another Fig 2A-2C, 12C-14C; and at least one sub-unit has an area different from the area of another sub- unit Fig 2A-2C, 12C-14C. Although Forrest discloses growing the organic emitting layers as described in Paragraph 0016, 0038-0039, 0045, 0047, Forrest does not explicitly disclose epitaxial growth. Whereas Singh discloses a structure comprising an epitaxial light emitting stack (Paragraph 0007-0009, 0016, 0024, 0030-0032). Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the deposition of the emitting layers and incorporate epitaxy deposition as an alternative deposition method known in the art and also provide and improve layer quality and improve device efficiency. Forrest and Singh disclose all the limitations except for having a first and a second insulation layer disposed in specific areas.

    PNG
    media_image2.png
    504
    728
    media_image2.png
    Greyscale

Whereas Lee discloses a light emitting stacked structure Fig 3B, 4B-4C, 6B comprising: a substrate; a plurality of sub-units SED-SED3 disposed on the substrate to define a first overlappinq area between the substrate and the sub-units, a first insulation layer BI disposed in the first overlapping area between the substrate BS and the sub-units SED-SED3; and a second insulation layer IL1/IL2/IL3 disposed in the second overlapping area between adjacent sub-units, wherein: each sub-unit has a light emitting area that overlaps one another Fig 3B, 4B-4C, 6B. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of Forrest and incorporate having first and second insulation layer to provide isolation to each of the units and further insulation to the device.
Regarding claim 2, Forrest discloses wherein the area of each epitaxial sub-unit decreases along a first direction Fig 2A-2C, 12C-14C.
Fig 2A-2C (Paragraph 0044-0047-inverted structure).
Regarding claim 4, Forrest discloses wherein light emitted from each epitaxial sub-unit has different energy bands from each other, and the energy bands increases along a first direction (Paragraph 0098).
Regarding claim 6, Forrest discloses wherein light emitted from a lower  epitaxial sub-unit is configured to be emitted to the outside of the light emitted stacked structure by passing through an upper epitaxial sub-unit disposed on the lower epitaxial sub-unit Fig 2A-2C, 12C-14C (Paragraph 0044-0047).
Regarding claim 7, Forrest discloses wherein the upper epitaxial sub- unit is configured to transmit at least about 80% of light emitted from the lower epitaxial sub- unit (Paragraph 0108) Fig 20.
Regarding claim 8, Forrest discloses wherein the epitaxial sub-units comprise: a first epitaxial stack configured to emit a first color light; a second epitaxial stack disposed on the first epitaxial stack and configured to emit a second color light having a wavelength band different from the first color light; and a third epitaxial stack disposed on the second epitaxial stack and configured to emit a third color light having a wavelength band different from the first and second color lights Fig 2A-2C, 12C-14C.
Regarding claim 9, Forrest discloses wherein the first, second, and third color lights are a red light, a green light, and a blue light, respectively Fig 2A-2C, 12C-14C.
	Regarding claim 20, Forrest discloses wherein the display device is configured to be driven in an active matrix manner (Paragraph 0094).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al (US Publication No. 2003/0213967) in view of Singh et al (US Publication no. 2014/0191243) and Lee et al (US Publication No. 2017/0104035) and in further view of Kang et al (US Publication no.2009/0009101).
Regarding claim 5, Forrest and Singh disclose all the limitations except silent on the operation of the device. Whereas Kang discloses the epitaxial sub-units are independently drivable (Paragraph 0051).Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the emitting device of Forrest and incorporate Kangs to have better control the device operation (Paragraph 0051).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al (US Publication No. 2003/0213967) in view of Singh et al (US Publication no. 2014/0191243) and Lee et al (US Publication No. 2017/0104035) and in further view of Unno (US Publication no.2010/0065867).
	Regarding claim 10, Forrest and Singh disclose all the limitations but silent on the dopant of the layers adjacent to the active layer. Whereas Unno discloses wherein epitaxial stack comprises: a p type semiconductor layer, an active layer disposed on the p-type semiconductor layer; and an n-type semiconductor layer disposed on the active layer Fig 3 (Paragraph 0044).Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the emitting device of Forrest and incorporate Unnoas an alternative arrangement to improve device reliability.
Fig 3(Paragraph 0044).
Regarding claim 12, Unno discloses wherein the first p-type contact electrode is disposed between the substrate and the first epitaxial stack Fig 3(Paragraph 0044).
Regarding claim 13, Unno discloses further comprising first, second, and third n-type contact electrodes connected to the n-type semiconductor layers of the epitaxial stacks Fig 3(Paragraph 0044).
Regarding claim 14, Forrest in view of Unno discloses a common line applying a common voltage to the first, second, and third p-type contact electrodes; and first, second, and third light emitting signal lines applying a light emitting signal to the first, second, and third n-type contact electrodes, respectively (Paragraph 0088). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al (US Publication No. 2003/0213967) in view of Singh et al (US Publication no. 2014/0191243) and Lee et al (US Publication No. 2017/0104035) and in further view of Nemchuk et al (US Publication No. 2008/0128728).
Regarding claim 15, Forrest and Singh disclose all the limitations but silent on the wavelength pass filter. Whereas Nemchuk discloses a structure with at least one of  a first wavelength pass filter disposed between the first epitaxial stack and the second epitaxial stack, and a second wavelength pass filter disposed between the second epitaxial stack and the third epitaxial stack (Paragraph 0194).Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al (US Publication No. 2003/0213967) in view of Singh et al (US Publication no. 2014/0191243) and Lee et al (US Publication No. 2017/0104035) and in further view of Wu et al (US Patent No. 10,079,265).
Regarding claim 16, Forrest, Singh and Lee disclose all the limitations but silent on a micro LED. Whereas Wu discloses the light emitting diode pixel comprises a micro LED having a surface area less than about 10,000 square µm (Column 6, line 4-15).Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the emitting device of Forrest and incorporate Wu as an alternative arrangement for smaller scale devices.
Regarding claim 17, Wu discloses wherein at least one of the first, second, and third epitaxial stacks has a concave-convex pattern formed on one surface thereof Fig 1-2 (Column 2, lines 14-31 and Column 6, line 30-55).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al (US Publication No. 2003/0213967) in view of Singh et al (US Publication no. 2014/0191243) and Lee et al (US Publication No. 2017/0104035) and in further view of Weaver et al (US Patent No. 8,884,316).
Regarding claim 19, Forrest, Singh and Lee disclose all the limitations but silent on the type of device operation. Whereas Weaver discloses a display device is .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811